Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, Fig. 2, claims 20, 24-26, 31-32 and 37 in the reply filed on 04/19/2021 is acknowledged.  Claims 21-23, 27-30, 33-36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Thus, claims 20, 24-26, 31-32 and 37 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 37 recites the limitation “the functional module”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 37 is objected to because of the following informalities: “wherein comprising a plurality of units” should be changed to “comprising a plurality of units”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 and 24-25 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Horton et al. (2011/0144667) “Horton”. 
Regarding claim 20, Horton discloses an implant 200 (Fig. 5A and par. 0052), comprising: an actuating member 212 (Fig. 4), wherein the implant has a first shape and a second shape (pars. 0052-0053 disclose the implant has a folded in half configuration and an unfolded planar configuration); the implant has a central portion 223 (Fig. 4) and a plurality of end parts substantially symmetrically arranged (par. 0052 discloses the implant folds in half where the folded periphery on both sides of the central portion are the end parts symmetrically arranged around the central portion 223); the second shape having a larger area than that of the first shape (the planar unfolded configuration is larger than the half folded configuration; par. 0052), and the actuating member is capable of causing the plurality of end parts to move along a direction away from the central portion, so that the implant is transformed from the first shape to the second shape (the actuating member 212 folds in half in the first shape and expands to second planar configuration by causing the outer peripheral ends to move along the direction away from central portion 223; pars. 0052-0053).
Regarding claim 24, Horton discloses wherein the actuating member comprises a stretchable structure including a foldaway stretchable structure (par. 0052 discloses the actuating member 212 is elastic and flexible allowing it to fold in half). 
Regarding claim 25, Horton discloses wherein the foldaway stretchable structure comprises a plurality of sheet-shaped portions (the foldable patch 200 has a foldable actuating member 212 and plurality of sheet-shaped or planar layers 222/226; par. 0047 and Fig. 4). 
Claims 20, 24-26 and 37 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Khosvari et al. (5824054) “Khosvari”. 
 
Regarding claim 24, Khosvari discloses wherein the actuating member comprises a stretchable structure including a foldaway stretchable structure (Fig. 1 discloses tubular shape memory material which is elastic and flexible allowing it to fold into a tubular shape). 
Regarding claim 25, Khosvari discloses wherein the foldaway stretchable structure comprises a plurality of sheet-shaped portions (Fig. 7 discloses a plurality of sheets 56). 
Regarding claim 26, Khosvari discloses wherein the first shape formed by the plurality of sheet-shaped portions is cylindrical (Fig. 1 discloses a rolled cylindrical configuration), and the second shape is substantially the rectangular (as shown in Fig. 2).
Regarding claim 37, as best understood, Khosvari discloses comprising a plurality of units (Fig. 7 discloses plurality of sheets 56), the plurality of units are connected with each other by conductive wires 57 (Fig. 7 and col. 3, lin. 25-28 disclose shape memory material wires 57), and each unit comprises the actuating member and the functional module (each sheet 56 comprises the shape memory material and functional modules or teeth 15; Figs. 2 and 7). 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (2011/0144667) “Horton” in view of Brown (5824082).
Horton discloses the claimed invention of claim 20; except for wherein the first shape formed by the plurality of sheet-shaped portions is cylindrical, and the second shape is substantially the rectangular.  However, Brown teaches a similar implant 10 (Fig. 1) wherein the first shape formed is cylindrical (Fig. 3 discloses a rolled cylindrical shape), and the second 
Furthermore, it would have been an obvious matter of design choice to modify the shape of the implant, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Claim 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Horton et al. (2011/0144667) “Horton” in view of Jordan et al. (2005/0165480) “Jordan”.
Horton discloses the claimed invention of claims 20 and 24; except for the implant further comprises a constraint unit configured to keep the implant in the first shape and wherein the constraint unit is made of biodegradable material.  However, Jordan teaches a similar implant comprising constraint unit configured to keep the implant in the first shape and wherein the constraint unit is made of biodegradable material (par. 0197 discloses a bioabsorbable delivery sheath which erodes after implantation resulting in the implant expanding). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Horton to include the implant further comprises a constraint unit configured to keep the implant in the first shape and wherein the constraint unit . 
Claim 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Khosvari et al. (5824054) “Khosvari” in view of Jordan et al. (2005/0165480) “Jordan”.
Khosvari discloses the claimed invention of claims 20 and 24; except for the implant further comprises a constraint unit configured to keep the implant in the first shape and wherein the constraint unit is made of biodegradable material.  However, Jordan teaches a similar implant comprising constraint unit configured to keep the implant in the first shape and wherein the constraint unit is made of biodegradable material (par. 0197 discloses a bioabsorbable delivery sheath which erodes after implantation resulting in the implant expanding). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the implant in Khosvari to include the implant further comprises a constraint unit configured to keep the implant in the first shape and wherein the constraint unit is made of biodegradable material, as taught and suggested by Jordan, for the purpose of providing ease of insertion at the implantation site. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774